Exhibit 99.1 JOINT FILING AGREEMENT PURSUANT TO RULE 13d-1(k) The undersigned acknowledge and agree that the foregoing statement on Schedule 13D is filed on behalf of each of the undersigned and that all subsequent amendments to this statement on Schedule 13D may be filed on behalf of each of the undersigned without the necessity of filing additional joint filing agreements.The undersigned acknowledge that each shall be responsible for the timely filing of such amendments, and for the completeness and accuracy of the information concerning him or it contained herein or therein, but shall not be responsible for the completeness and accuracy of the information concerning the others, except to the extent that he or it knows or has reason to believe that such information is inaccurate. Dated: August 20, 2012 EPE, LLC By: /s/ Edward J. Lehner Name: Edward J. Lehner Title: Executive Vice President and Chief Financial Officer RYERSON INC. By: /s/ Edward J. Lehner Name: Edward J. Lehner Title: Executive Vice President and Chief Financial Officer RYERSON HOLDING CORPORATION By: /s/ Edward J. Lehner Name: Edward J. Lehner Title: Executive Vice President and Chief Financial Officer [Signature Page to Joint Filing Agreement] PLATINUM EQUITY CAPITAL PARTNERS-PF, L.P. By: Platinum Equity Partners, LLC, its general partner By: Platinum Equity Investment Holdings, LLC, its senior managing member By: /s/ Mary Ann Sigler Name: Mary Ann Sigler Title: Vice President PLATINUM EQUITY CAPITAL PARTNERS, L.P. By: Platinum Equity Partners, LLC, its general partner By: Platinum Equity Investment Holdings, LLC, its senior managing member By: /s/ Mary Ann Sigler Name: Mary Ann Sigler Title: Vice President PLATINUM EQUITY CAPITAL PARTNERS-A, L.P. By: Platinum Equity Partners, LLC, its general partner By: Platinum Equity Investment Holdings, LLC, its senior managing member By: /s/ Mary Ann Sigler Name: Mary Ann Sigler Title: Vice President PLATINUM EQUITY CAPITAL PARTNERS-PF II, L.P. By: Platinum Equity Partners II, LLC, its general partner By: Platinum Equity Investment Holdings II, LLC, its senior managing member By: /s/ Mary Ann Sigler Name: Mary Ann Sigler Title: Vice President [Signature Page to Joint Filing Agreement] PLATINUM EQUITY CAPITAL PARTNERS II, L.P. By: Platinum Equity Partners II, LLC, its general partner By: Platinum Equity Investment Holdings II, LLC, its senior managing member By: /s/ Mary Ann Sigler Name: Mary Ann Sigler Title: Vice President PLATINUM EQUITY CAPITAL PARTNERS-A II, L.P. By: Platinum Equity Partners II, LLC, its general partner By: Platinum Equity Investment Holdings II, LLC, its senior managing member By: /s/ Mary Ann Sigler Name: Mary Ann Sigler Title: Vice President PLATINUM RHOMBUS PRINCIPALS, LLC By: Platinum Equity Investment Holdings, LLC, its senior managing member By: /s/ Mary Ann Sigler Name: Mary Ann Sigler Title: Vice President By: PLATINUM EQUITY PARTNERS, LLC By: Platinum Equity Investment Holdings, LLC, its senior managing member By: /s/ Mary Ann Sigler Name: Mary Ann Sigler Title: Vice President PLATINUM EQUITY INVESTMENT HOLDINGS, LLC By: /s/ Mary Ann Sigler Name: Mary Ann Sigler Title: Vice President [Signature Page to Joint Filing Agreement] PLATINUM EQUITY PARTNERS II, LLC By: Platinum Equity Investment Holdings II, LLC, its senior managing member By: /s/ Mary Ann Sigler Name: Mary Ann Sigler Title: Vice President PLATINUM EQUITY INVESTMENT HOLDINGS II, LLC By: /s/ Mary Ann Sigler Name: Mary Ann Sigler Title: Vice President PLATINUM EQUITY LLC By: /s/ Mary Ann Sigler Name: Mary Ann Sigler Title: Title: Executive Vice President and Chief Financial Officer By: /s/ Mary Ann Sigler Name: Tom T. Gores, by Mary Ann Sigler, attorney-in-fact [Signature Page to Joint Filing Agreement]
